Citation Nr: 1131108	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-26 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right-sided pelvic obliquity with right sacroiliac joint pain (hereinafter a low back disability).

2.  Entitlement to a rating in excess of 20 percent for a right knee strain.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for disabilities of the bilateral feet, to include as secondary to the service-connected right knee disability.

7.  Entitlement to service connection for disabilities of the bilateral legs, to include as secondary to the service-connected right knee disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to December 1957, and from March 1959 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  These claims are under the jurisdiction of the RO in Louisville, Kentucky.  

In his July 2009 substantive appeal (VA Form 9), the Veteran requested to testify at a hearing before the Board.  However, he subsequently withdrew his hearing request in August 2009.  Therefore, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010).

The claims of entitlement to a rating in excess of 20 percent for a low back disability, a rating in excess of 20 percent for right knee strain, a rating in excess of 10 percent for degenerative joint disease of the right knee, and entitlement to service connection for disabilities of the bilateral legs are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in active military service or for many years thereafter, and has not otherwise been linked to in-service hazardous noise exposure or acoustic trauma. 

2.  The Veteran's tinnitus did not manifest in active military service or for many years after service, and has not otherwise been linked to in-service hazardous noise exposure or acoustic trauma. 

3.  The Veteran does not have current disabilities of the bilateral feet. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113,1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Disabilities of the bilateral feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

With regard to the Veteran's service connection claims, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the November 2008 rating decision in this matter, letters dated in April 2008 and June 2008 provided all notice required under the VCAA, including the elements of service connection (on both a direct and secondary basis), how VA determines the degree of disability and effective date of service connection, and VA's and the Veteran's respective responsibilities for obtaining relevant evidence in support of his claims.  Accordingly, the Board finds that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus, the RO provided the Veteran with an appropriate audiological examination in June 2008.  The Board finds that the VA examination is adequate for the purpose of making a decision on these claims as the examiner reviewed the claims file and considered the Veteran's pertinent medical history, examined the Veteran, to include conducting appropriate audiological tests, and provided a complete rationale for the opinion stated which is grounded in the Veteran's medical history and the clinical findings made on examination.  Accordingly, the Board finds that VA's duty to provide an adequate VA examination with respect to his hearing loss and tinnitus claims has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

With regard to the Veteran's claim for disabilities of the bilateral feet, the competent and credible evidence of record does not establish the presence of a current disability of either foot.  As such, a VA examination is not required in order to decide these claims.  See McLendon, 20 Vet. App. at 83 (holding that there must be evidence of a current disability, among other things, to trigger VA's duty to provide an examination). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. Hearing Loss and Tinnitus

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus.  For the following reasons, the Board finds that service connection is not warranted. 

With regard to the first Shedden element, evidence of a current disability, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 159.

The June 2008 VA audiological examination report reflects that the Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
90
LEFT
15
15
20
40
75

The Veteran's speech recognition scores were 84 percent in the right ear and 88 percent in the left ear.  The Veteran's puretone thresholds and speech recognition scores establish the presence of a current hearing loss disability in both ears.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.

With respect to tinnitus, the Board notes that this disability is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as the Veteran has reported experiencing tinnitus in his May 2008 claim and at the June 2008 VA examination, the Board finds that the Veteran currently has tinnitus.  See id.

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Preliminarily, the Board notes that certain military occupational specialties (MOS's) have been found by the Department of Defense (DOD) to involve high probabilities of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  During the Veteran's first period of military service from July 1957 to December 1957, he served in an infantry unit as a heavy weapons infantryman.  During his second period of active service from March 1959 to April 1962, the Veteran served a wheeled vehicle mechanic.  Both of these MOS's have been determined by DOD to involve a high probability of hazardous noise exposure.  See id; see also Duty MOS Noise Exposure Listing.  Accordingly, hazardous noise exposure during the Veteran's periods of active service is established.  See 38 U.S.C.A. § 1154(a).  However, as the Veteran did not have combat service, the more relaxed evidentiary standard for establishing service connection under 38 U.S.C.A. § 1154(b) does not apply. 

While the Board finds that the Veteran was exposed to hazardous noise in service, there is no credible or competent evidence that hearing loss or tinnitus manifested in service.  The Veteran's service treatment records are negative for complaints or findings of hearing loss or tinnitus.  Further, in the Veteran's July 1957 and March 1962 reports of medical history, he indicated a history of mumps, whooping cough, severe tooth or gum trouble, and rupture, but denied any ear trouble.  Finally, there is no evidence of hearing loss in the Veteran's examination reports during service. Unfortunately, the Veteran's puretone thresholds were generally not recorded during his entrance and separation examinations.  However, the information available on his separation examination reports indicates that the Veteran had normal hearing during service.  In this regard, the Veteran's July 1957 separation examination reflects the results of a whispered voice test showing normal hearing (15/15).  The Veteran's March 1962 separation examination reflects a PULHES profile and a clinical evaluation of the Veteran showing that the Veteran was found to have normal hearing.  The Veteran's puretone thresholds at 4000 Hertz were 15 decibels in both ears.  The Veteran's puretone thresholds at other frequencies and the results of a whispered voice test were not recorded.  

The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The Veteran's puretone thresholds at 4000 Hertz in the March 1962 separation examination must therefore be converted from ASA to ISO units.  This means adding 5 decibels at the 4000 dB level.  Therefore, as converted, the Veteran had puretone thresholds of 20 decibels at 4000 Hertz in both ears at separation, which is considered normal.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  

In his July 2009 substantive appeal, the Veteran suggested that his hearing loss and tinnitus had their onset during service, but that as a young man he did not want to admit that he had a disability.  The Board notes that the Veteran is competent to state that he experienced hearing loss and tinnitus during service, as these are symptoms that can be readily observed and detected by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F. 3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  

However, the Board does not find it credible that the Veteran's hearing loss or tinnitus manifested in service.  See Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As noted above, the Veteran did report having a history of certain medical problems in his July 1957 and March 1962 reports of medical history, but denied ear trouble.  Moreover, while the Veteran submitted service connection claims for a right knee disability and a hernia in May 1966, and underwent a VA examination for these disabilities in June 1966, he did not mention any hearing problems.  Thus, the Board does not find it credible that the Veteran was unwilling to admit that he had hearing loss or tinnitus when he was willing to report other disabilities during active service, as well as in his May 1966 claim for VA benefits, and at the June 1966 VA examination.  Therefore, the Board does not find the Veteran's statement that his hearing loss and tinnitus manifested in service to be credible as it is inconsistent with more probative evidence of record.  See id. at 511(holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran);  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant).  Because the Board finds that the Veteran's statements are not credible with regard to whether hearing loss or tinnitus manifested in service, they are not entitled to any weight.  

In sum, the Board finds that while the Veteran had hazardous noise exposure during service based on his MOS's, the competent and credible evidence does not show that hearing loss or tinnitus had their onset in active service.

Under the third Shedden element, there must be evidence of a nexus or relationship between the Veteran's current hearing loss disability and tinnitus and his period of service.  In this regard, while the Board finds that the Veteran's hearing loss and tinnitus did not manifest in service, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that these disabilities were incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d); see also Hensley, 5 Vet. App. at 159 (holding that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability). 

The Board finds that the preponderance of the evidence is against a nexus between the Veteran's hearing loss and tinnitus and his periods of service.  With regard to continuity of symptomatology, the Board has considered the Veteran's statement in his July 2009 VA Form 9 suggesting that hearing loss and tinnitus have been present ever since he served on active duty.  However, the Board does not find this statement to be credible.  As already noted, the Board does not find the Veteran's statement that his hearing loss and tinnitus manifested during service to be credible.  Thus, the fact that the Veteran was not credible in stating that hearing loss and tinnitus manifested in service puts into serious question the reliability of his statement that hearing loss and tinnitus have been present ever since service.  Moreover, his private and VA treatment records from 1996 to the present are negative for diagnoses, complaints, or any mention of hearing loss or tinnitus.  Further, while the Veteran submitted claims for VA benefits in May 1966, September 1970, May 1998, and March 2003, he did not submit claims or otherwise mention having hearing loss or tinnitus until his May 2008 claim for VA benefits.  The Board finds that if the Veteran had experienced hearing loss or tinnitus during the more than forty-five years that elapsed between his periods of active service and the present claim, there would be some mention of these disabilities in the Veteran's treatment records or in prior claims for benefits.  Finally, at the June 2008 VA examination, the Veteran stated that he underwent annual hearing examinations at his place of employment up until his retirement in 2000, and that he was always told that his hearing was "good."  This suggests that the Veteran was not aware of any hearing problems for many years after serving on active duty.  Thus, while the Veteran is competent to state that he has experienced hearing loss and tinnitus ever since his period of service, this statement is inconsistent with probative evidence of record indicating that the Veteran's hearing problems did not manifest for decades after service.  See Caluza, 7 Vet. App. at 511.  As such, it is not credible and therefore is accorded very little weight. 

In sum, the Board finds that the preponderance of the evidence weighs against a continuity of symptomatology related to hearing loss and tinnitus, as these disabilities are not documented in the Veteran's VA and private medical records dating from 1966, and the Veteran's own statement as to the history of these disabilities is not credible and thus carries very little weight. 

The VA examiner's opinion in the June 2008 VA examination report further weighs against a relationship between the Veteran's hearing loss and tinnitus and his hazardous noise exposure during service.  At the examination, the Veteran stated that he had hazardous noise exposure during service from field training exercises performed twice a year while stationed in Germany.  He stated that after service he worked at a manufacturing plant for twenty-six years where he was exposed to machinery noise.  However, he wore hearing protection "most of the time."  He denied any recreational noise exposure.  After reviewing the claims file and examining the Veteran, the examiner noted that there was no evidence that the Veteran had complaints of hearing loss or tinnitus during service or in the years immediately following discharge.  The examiner further noted that at the examination the Veteran stated that he underwent annual hearing examinations at his place of employment up until his retirement in 2000, and that he was always told that his hearing was "good."  Thus, the examiner concluded that given the amount of time that had passed since the Veteran had served on active duty (about forty-six years), and the lack of evidence indicating that hearing loss and tinnitus had manifested in service or had an earlier onset, it was less likely as not that a bilateral hearing loss disability and tinnitus were caused by or a result of the Veteran's noise exposure while on active duty. 

The Board gives more weight to the May 2008 VA examination than to the Veteran's contention that his current hearing loss disability and tinnitus were incurred in active service.  In this regard, the examiner is a neutral medical professional with a background in audiology who reviewed the claims file, examined the Veteran, and rendered an opinion grounded in the evidence of record and the examiner's own expertise.  As the Veteran has not been shown to have the appropriate training or medical background to render a competent opinion as to whether his hearing loss and tinnitus were caused by in-service noise exposure, and because the Board finds that his statements regarding the history of his hearing loss and tinnitus are not credible, for the reasons discussed above, the Board gives more weight to the findings in the June 2008 VA examination report than to the Veteran's statements.  

Because the Board finds that a bilateral hearing loss disability did not manifest to a compensable degree within one year of separation, for the reasons discussed above, service connection cannot be established on a presumptive basis under sections 3.307 and 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Disabilities of the Feet

The Veteran claims entitlement to service connection for disabilities of the bilateral feet, to include as secondary to his service-connected right knee disability.  For the following reasons, the Board finds that service connection is not warranted. 

The requirements for establishing service connection on a direct basis were discussed above.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Under the first Shedden element, there must be evidence of a current disability.  The Board finds that this element has not been met.  In this regard, the Veteran's VA treatment records are negative for diagnoses, treatment, or complaints of any foot problems.  There is no other medical evidence of record dated during the pendency of this claim that makes mention of foot problems.  While the Veteran has asserted that he experiences pain in the feet in statements submitted to VA, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to accompany his complaints.  

In the absence of evidence establishing the presence of a current disability of either foot, service connection cannot be granted on either a direct or secondary basis.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the bilateral feet must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for disabilities of the bilateral feet, to include as secondary to the service-connected right knee disability, are denied. 



REMAND

The Board finds that the Veteran's claims for increased ratings for his low back disability and right knee disability, as well as the claim of entitlement to service connection for disabilities of the bilateral legs, must be remanded for further development to ensure a complete record on appellate review. 

With regard to the Veteran's claims for increased ratings for his low back disability and right knee disability, the Board notes that VA examinations of these disabilities were last performed in May 2008 and are now over three years old.  Moreover, a September 2008 VA treatment record also reflects that the Veteran had been approved for the prescription of narcotics for pain.  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, as the evidence of record suggests that the Veteran's low back disability and right knee disability may have worsened since he was last examined, new VA examinations must be conducted.  See id.

The record also suggests that the Veteran may have neurological problems associated with his low back disability.  Under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (2010).  In this regard, the Veteran was diagnosed with lumbar neuritis in a February 2008 VA treatment record.  Moreover, the May 2008 VA examination report reflects that Lasegue's sign was positive on the right side, indicating the presence of sciatica.  See Dorland's Illustrated Medical Dictionary, 1737 (31st ed. 2007).  Indeed, the Veteran stated at the examination that he had pain radiating from the low back through the hip and down the back of the right leg to mid calf.  The Board finds that this evidence suggests neurological involvement which warrants further medical assessment before it can be properly considered by the Board.  In the examination of the Veteran's low back disability, the examiner should describe the nature and location of any neurological abnormalities associated with the Veteran's low back disability.  If possible, the affected nerve(s) should be specified. 

With regard to the Veteran's right knee disability, the Board notes that the May 2008 VA examination report states that the Veteran had pain on motion, but does not specify at what point the pain began.  In the examination provided on remand, the examiner must specify at what point pain begins on range of motion and should document any additional limitations of motion after repetitive testing.  

With regard to the Veteran's claims of entitlement to service connection for disabilities of the bilateral legs, a May 2006 VA treatment record reflects that the Veteran had left leg neuropathic pain.  Further, as already noted, the Veteran's low back pain reportedly travels down the right leg, and Lasegue's sign was found to be positive on the right side at the May 2008 VA examination.  A September 2008 VA treatment record also suggests that straight leg raising was positive on the right.  The Board finds that resolution of the claims for disabilities of the bilateral legs is dependent on the findings in the VA spine examination report as to whether the Veteran has neurological abnormalities associated with his low back disability.  Thus, in the VA spine examination, the examiner should render an opinion as to whether the Veteran has neurological problems affecting his legs which are secondary to his low back disability. 

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records from May 2009 to the present and associate them with the claims file. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from May 2009 to the present should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA examination to identify and evaluate all impairment related to his low back disability, to include any associated neurological abnormalities.  All tests and studies deemed helpful by the examiner should be conducted, and all clinical findings reported in detail.  

The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's low back disability. 

The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the lumbosacral spine.  If possible, the examiner should express such functional losses in terms of additional degrees of limited range of motion.  

Finally, the examiner should identify any functional impairment caused by the Veteran's low back disability, providing a full description of the effect of the disability upon his occupation and ordinary activities.  

Finally, as noted above, the examiner should state whether the Veteran has any neurological abnormalities associated with his low back disability.  The nature and location of any neurological abnormalities associated with the Veteran's low back disability should be described, and, if possible, the affected nerve(s) should be specified.  In this regard, the examiner must address whether the Veteran has neurological abnormalities affecting his legs which were caused or aggravated (i.e. chronically worsened) by the Veteran's low back disability.  As noted above, Lasegue's sign was found to be positive on the right in the May 2008 VA examination.

For any neurological abnormalities associated with the Veteran's low back disability, the examiner should address whether the Veteran has paralysis of the affected body part(s) or whether the involvement is wholly sensory.  If the examiner finds that the Veteran does have paralysis, the examiner should state whether it is mild, moderate, severe, or complete and provide a complete rationale for these findings.  The examiner should also describe any resulting functional limitations. 

3. The Veteran should be scheduled for a VA examination to identify and evaluate all impairment involving the right knee.  All indicated tests and studies deemed helpful by the examiner should be conducted and the findings reported in detail.  

The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the knee.  If possible, the examiner should express such functional losses in terms of additional degrees of limited range of motion.  

The examiner should also state whether there is recurrent subluxation or lateral instability of the knee, and whether it is slight, moderate, or severe.

Finally, the examiner should identify any functional impairment caused by the Veteran's right knee disability, providing a full description of the effect of the disability upon his occupation and ordinary activities.  The examiner should give a complete rationale for any opinions expressed.  

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims of entitlement to increased ratings for the service-connected low back disability and right knee disability, and the claim of entitlement to service connection for disabilities of the legs.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


